DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-23 are presented for examination. 

Double Patenting
3.	Applicant submits that application No. 15/126,949 is abandoned per the Notice of Abandonment mailed January 10, 2020, and is thus not co-pending. Therefore, the double patenting rejection of claims 1 and 13-20 is withdrawn. See the applicant’s remark filed on 09/28/2021, on pages 14-15.

Response to Arguments
4.	Applicant’s argument filed on 09/28/2021 with respect claims 1-19 have been fully considered but they are not persuasive.
The applicant contends that the office action fails to teach or suggest the limitation of " generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause." 
Examiner respectfully disagrees and asserts the reference of Choe Dong Seok et al. (KR. P.N: 2009/0129009) in pages 9-10, and Fig. 12 teaches the limitation such feature. For example, the error code in which the station A (20) is NACK included in case the reception in NACK is grasped on (S1203) and that the hidden station problem occurred if it was the error code which informed that the error cod was the hidden station problem it determines (S1204). But it determines that the station A (20) is not hidden station problem if it is the error code in which the error code informs the channel problem and the retransmission of data is attempted (S1 205). In the meantime" in order that being the S1204 the station A (20) grasps whether the hidden station problem occurred with the several burn if it determines that the hidden station problem occurred like the S1204" it takes the count with the count" in other words" the hidden station problem the number of occurrence (S1 206). 
Here" it continues with number. But counts the hidden station problem the number of occurrence in which the invention is discontinuous it is good to count the successive hidden station problem the number of occurrence in order to heighten the reliability and if NACK is unable to be received by the excitation condition after the data transmission or NACK is received in this case" the station A (20) determines the count value more than Oas the channel problem " the count value is reset to 'O'. It compares with the first set value (S1207) which is set up if the station A (20) counts with the hidden station problem the number of occurrence and it determines whether the hidden station problem the number of occurrence count is the first set value or greater (S1 208). The station A (20) in the determination sets up the hidden station problem the number of occurrence count to on the RTS / CTS exchange technique mode the data retransmission is attempted (S1205) if it is smaller than the first set value (S1209). See page 10.
Also see Fig. 12 printed below for your convenience. See page 9.

    PNG
    media_image1.png
    727
    605
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6, 10, 11, and 13-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Li et al. (U.S. PN: 2011/0087944) "herein after as Li "in view of Choe Dong Seok et al. (KR. P.N: 2009/0129009) "herein after as Choe."

As per claim 1:
see abstract, and Fig. 1): receiving a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA (see paragraph [0036], herein the first device sends a transmission to the second device. This transmission may be a packet sent in accordance with a contention-based access scheme, such as CSMA. The second device receives this transmission at a block 204, and Fig. 2, step 204); determining whether the packet is properly received within the received signal by performing at least one of a plurality of checks (see paragraph [0038], herein if the second device concludes that the transmission is uncorrupted, then operation proceeds to a block 208, where the second device processes the transmission in accordance with one or more protocol layers. Further, if the transmission was correctly received, then block 208 may include sending an acknowledgement (ACK) response to the transmitting device, and Fig. 2, step 208); determining the packet was not properly received due to a reception failure based on the at least one of the plurality of checks (see paragraph [0037], herein the second device determines whether the received transmission is corrupted. This may involve performing error detection decoding, a cyclical redundancy check, and/or various other technique(s), and Fig. 2, step 206).
Li does not explicitly teach generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause.
However, Choe in analogous art teaches generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause (see page 9, The error code in which the station A (20) is NACK included in case the reception in NACK is grasped on (S1203) and that the hidden station problem occurred if it was the error code which informed that the error cod was the hidden station problem it determines (S1204). But it determines that the station A (20) is not hidden station problem if it is the error code in which the error code informs the channel problem and the retransmission of data is attempted (S1 205).In the meantime" in order that being the S1204 the station A (20) grasps whether the hidden station problem occurred with the several burn if it determines that the hidden station problem occurred like the S1204" it takes the count with the count" in other words" the hidden station problem the number of occurrence (S1 206), and Fig. 12 steps 1203-1208).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Li with the teachings of Choe by generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause would have improved overall network performance (see Choe pages 5).

	As per claim 2:
	Choe teaches that wherein the at least one of the plurality of checks includes determining whether a Physical Layer Convergence Protocol (PLCP) header of the packet is decoded see page 6, second paragraph, herein when attempting to transmit data from the station A 20 to the AP 10, the AP 10 firstly transmits a Physical Layer Convergence Protocol (PLCP) header (Header) among the data frames transmitted from the station A 20, and Fig 7, S701).

	As per claim 3:
	Choe teaches that on a condition that the PLCP header of the packet is decoded properly, determining whether a frame check sequence (FCS) of the packet passes; and on a condition that the FCS of the packet fails, determining whether the CSMA wireless medium is busy based on a clear channel assessment (CCA) after a length of time indicated in the PLCP header of the packet(see page 6, second paragraph, herein the AP 10 checks whether the PLCP header has been correctly received (S702). If not received properly, the AP 10 returns to the listening mode again, and Fig. 7, S703).

	As per claim 4:
	Choe teaches that on condition that the CSMA wireless medium is determined to be busy, identifying the reception failure cause to be due to reception of an overlapping packet; and performing a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet (see page 5, first paragraph, herein a second step of measuring a first SNR value of the channel, a third step of determining whether the current channel state is busy at the reception end time, a third step of determining whether the current channel state is busy, A fourth step of informing the first station of the code through NACK).

	As per claim 5:
	Choe teaches that on condition that the CSMA wireless medium is determined to not be busy, determining whether there was a sudden power level change during reception of the signal (see page 5, first paragraph, herein a fifth step of determining the validity of the received packet data if the current channel status is not busy).
	
	As per claim 6:
	Choe teaches that on a condition that there was a sudden power level change during reception of the signal, identifying the reception failure cause to be due to reception of an overlapping packet; and performing a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet (see page 5, first paragraph, herein a second step of counting the number of hidden station problem occurrences if the count value is greater than or equal to a first set value, and a third step of setting the RTS / CTS switching mode to on when the count value is greater than a first set value, And a fourth step of transmitting packet data to the sender according to an RTS / CTS exchange scheme with the CTS exchange mode set to on).

	As per claim 10:
	Li teaches that on condition that the PLCP header of the packet is not decoded properly(see paragraph [0029]), determining whether a high power level was observed during reception of the packet (see paragraph [0031]).
	
	As per claim 11:
	Choe teaches that on a condition that a high power level was not observed during reception the packet, identifying the reception failure cause to be due to interference or noise; and including, in the recommended action in the NACK signal, an indication to increase transmit power (see page, 6 second paragraph, herein Also, the AP 10 accurately measures and stores the SNR (Signal-to-Noise Ratio) value of the current channel state while receiving the PLCP header (S706). Then, the AP 10 checks whether the channel state is Busy after the data reception end time calculated in step S704, and Fig.7, S707).

	As per claim 13:
	Li teaches that sending a reporting and measurement capability message to the STA (see paragraph [0019], and Fig. 1).

	As per claim 14:
	Li teaches that sending a reporting and measurement reporting message to the transmitting STA (see paragraph [0019], and Fig. 1).

	As per claim 15:
	Li substantially teaches or discloses an IEEE 802.11 station (STA) comprising (see abstract, and Fig. 1): a receiver configured to receive a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA (see paragraph [0036], herein the first device sends a transmission to the second device. This transmission may be a packet sent in accordance with a contention-based access scheme, such as CSMA. The second device receives this transmission at a block 204, and Fig. 2, step 204); a processor configured to determine whether the packet is properly received within the received signal by performing at least one of a plurality of checks (see paragraph [0038], herein if the second device concludes that the transmission is uncorrupted, then operation proceeds to a block 208, where the second device processes the transmission in accordance with one or more protocol layers. Further, if the transmission was correctly received, then block 208 may include sending an acknowledgement (ACK) response to the transmitting device, and Fig. 2, step 208); the processor further configured to determine that the packet was not properly received due to a reception failure based on the at least one of the plurality of checks (see paragraph [0037], herein the second device determines whether the received transmission is corrupted. This may involve performing error detection decoding, a cyclical redundancy check, and/or various other technique(s), and Fig. 2, step 206).
Li does not explicitly teach a transmitter configured to generate a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause.
However, Choe in analogous art teaches a transmitter configured to generate a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause  (see page 9, The error code in which the station A (20) is NACK included in case the reception in NACK is grasped on (S1203) and that the hidden station problem occurred if it was the error code which informed that the error cod was the hidden station problem it determines (S1204). But it determines that the station A (20) is not hidden station problem if it is the error code in which the error code informs the channel problem and the retransmission of data is attempted (S1 205).In the meantime" in order that being the S1204 the station A (20) grasps whether the hidden station problem occurred with the several burn if it determines that the hidden station problem occurred like the S1204" it takes the count with the count" in other words" the hidden station problem the number of occurrence (S1 206), and Fig. 12 steps 1203-1208).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Li with the teachings of Choe by generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the generating a negative acknowledgement (NACK) signal including an indication of a reception failure cause and a recommended action to enable the transmitting STA to remediate the reception failure cause would have improved overall network performance (see Choe pages 5).

	As per claim 16:
	Choe teaches that wherein the at least one of the plurality of checks includes determining whether a Physical Layer Convergence Protocol (PLCP) header of the packet is decoded properly (see page 6, second paragraph, herein when attempting to transmit data from the station A 20 to the AP 10, the AP 10 firstly transmits a Physical Layer Convergence Protocol (PLCP) header (Header) among the data frames transmitted from the station A 20, and Fig 7, S701).

	As per claim 17:
	Choe teaches that on a condition that the PLCP header of the packet is decoded properly, the processor further configured to determine whether a frame check sequence (FCS) of the packet passes; and on a condition that the FCS of the packet fails, the processor further configured to determine whether the CSMA wireless medium is busy based on a clear channel assessment (CCA) after a length of time indicated in the PLCP header of the packet (see page 6, second paragraph, herein the AP 10 checks whether the PLCP header has been correctly received (S702). If not received properly, the AP 10 returns to the listening mode again, and Fig. 7, S703).

	As per claim 18:
	Choe teaches that on condition that the CSMA wireless medium is determined to be busy, the STA configured to identify the reception failure cause to be due to reception of an overlapping packet; and the STA further configured to perform a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet (see page 5, first paragraph, herein a second step of counting the number of hidden station problem occurrences if the count value is greater than or equal to a first set value, and a third step of setting the RTS / CTS switching mode to on when the count value is greater than a first set value, And a fourth step of transmitting packet data to the sender according to an RTS / CTS exchange scheme with the CTS exchange mode set to on).

	As per claim 19:
see abstract, and Fig. 1): transmitting, by a transmitting STA, a packet via a carrier sense multiple access (CSMA) wireless medium to a receiving STA (see paragraph [0036], herein the first device sends a transmission to the second device. This transmission may be a packet sent in accordance with a contention-based access scheme, such as CSMA. The second device receives this transmission at a block 204, and Fig. 2, step 204); and a recommended action to enable the transmitting STA to remediate the reception failure cause (see paragraph [0044], herein, FIG. 2 shows that the first device receives the assistance at a block 216. In accordance with this assistance, the first device sends a retransmission at a block 218, and Fig2, steps 215 and 218); and remediating the reception failure cause based on the recommended action (see paragraph [0011], herein the receiving device gathers useful information and helps the transmitting device's retransmission according to the detected failure reason. More particularly, the receiving device provides the transmitting device a retransmission opportunity that is suitable for the cause of the reception failure). 
	Li does not explicitly teach receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA and retransmitting the packet via the CSMA wireless medium.
However, Choe in analogous art teaches receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA and retransmitting the packet via the CSMA wireless medium ((see page 9, The error code in which the station A (20) is NACK included in case the reception in NACK is grasped on (S1203) and that the hidden station problem occurred if it was the error code which informed that the error cod was the hidden station problem it determines (S1204). But it determines that the station A (20) is not hidden station problem if it is the error code in which the error code informs the channel problem and the retransmission of data is attempted (S1 205).In the meantime" in order that being the S1204 the station A (20) grasps whether the hidden station problem occurred with the several burn if it determines that the hidden station problem occurred like the S1204" it takes the count with the count" in other words" the hidden station problem the number of occurrence (S1 206), and Fig. 12 steps 1203-1208).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Li with the teachings of Choe by receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA and retransmitting the packet via the CSMA wireless medium.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the receiving a negative acknowledgement (NACK) signal including an indication of a reception failure cause based on at least one check of a plurality of checks performed by the receiving STA and retransmitting the packet via the CSMA wireless medium would have improved overall network performance (see Choe pages 5).

Allowable Subject Matter

	In regards to independent claim 21:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " on a condition that the PLCP header was not decoded properly and that a high power level was not detected during reception of the packet: including an indication to increase transmit power in the recommended action; and on a condition that the PLCP header was not decoded properly, that a high power level was detected during reception of the packet, and that Short Training Field (STF) and/or Long Training Field (LTF) correlations were detected during reception of the packet: including an indication to immediately retransmit the packet in the recommended action." Consequently, claim 21 is allowed over the prior arts.
In regards to independent claim 22:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " wherein on a condition that the PLCP header was not decoded properly and a high power level was not detection during reception of the packet: the recommended action includes an indication to increase transmit power; and wherein on a condition that the PLCP header was not decoded properly, that a high power level was detected during reception of the packet, and that Short Training Field (STF) and/or Long Training Field (LTF) correlations were detected during reception of the packet: the recommended action includes an indication to immediately retransmit the packet." Consequently, claim 22 is allowed over the prior arts.
In regards to independent claim 23:
wherein the recommended action includes an indication to increase transmit power on a condition that the PLCP header was not decoded properly and that a high power level was not detected during reception of the packet; and wherein the recommended action includes an indication to immediately retransmit the packet on a condition that the PLCP header was not decoded properly, that a high power level was detected during reception of the packet, and that Short Training Field (STF) and/or Long Training Field (LTF) correlations were detected during reception of the packet; and retransmitting the packet via the CSMA wireless medium." Consequently, claim 22 is allowed over the prior arts.
In regards to claims 7-9, 12 and 20:
The claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112